309 N.Y. 722 (1955)
Cornell University, Appellant-Respondent,
v.
Messing Bakeries, Inc., Respondent-Appellant.
Court of Appeals of the State of New York.
Argued June 3, 1955.
Decided July 8, 1955
Robert E. Coulson, Forbes D. Shaw, Harry G. Henn, J. William Robinson and John V. Thornton for appellant-respondent.
Herbert Plaut and Charles E. Scribner for respondent-appellant.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD and BURKE, JJ. FROESSEL and VAN VOORHIS, JJ., dissent and vote to reverse and to reinstate the judgment of Special Term.
Judgment affirmed, without costs; no opinion.